SMITH, Judge.
Movant-father appeals from the action of the trial court in denying his motion to modify an award of child custody. The mother had received custody of the 2½ year old son of the parties in the original divorce proceedings nearly three years prior to the hearing for modification.
Movant’s major contention on appeal is that the action of the wife in removing the child from Missouri to Oregon without court approval and thereby defeating the husband’s opportunities to exercise his rights to temporary custody requires that the custody be changed. While this is a factor which may warrant a change, it is only one factor and does not compel the court to modify custody. J.L.W. v. D.C.W., 519 S.W.2d 724 (Mo.App.1975) [3-5]. Our review of the record does not convince us that the trial court erred in making the determination it did that the welfare of the child did not require a change of custody.
We further find that an extended discussion would have no precedential value and accordingly affirm pursuant to Rule 84.-16(b).
Judgment affirmed.
CLEMENS, P. J., and McMILLIAN, J., concur.